Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15 line 1, the term “each cycle” lacks antecedent basis and/or is confusing as to what it is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamalainen et al. (2011/0020546).
Hamalainen discloses a method of depositing noble metals such as iridium by ALD at temperature less than 200oC using alternate pulses of a noble metal precursor and hydrogen (abstract).  The precursor chemicals are alternately and sequentially introduced in the reaction chamber (0022 and Figure 1).  
	Regarding claim 2, Hamalainen teaches hydrogen (0057) and depositing iridium films (0048).
	Regarding claim 3, Hamalainen teaches H2 (0057).
	Regarding claim 6, Hamalainen is silent on fluorine.
Regarding claim 16, Hamalainen teaches a silicon substrate with a thin film such as hafnium oxide (0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (2011/0020546).
Hamalainen discloses a method of depositing noble metals such as iridium by ALD at temperature less than 200oC using alternate pulses of a noble metal precursor and hydrogen (abstract).  The precursor chemicals are alternately and sequentially introduced in the reaction chamber (0022 and Figure 1).  The reference fails to teach the appropriate thickness.
It is noted that Hamalainen teaches a thickness of 2-25 nm (0013 and Figure 5), which overlaps the claimed range.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Hamalainen’s thickness range that corresponds to the claimed range.  
Regarding claims 13-14, Hamalainen teaches a temperature less than 200oC (abstract), which overlaps the claimed range.
Regarding claim 15, Hamalainen teaches a precursor exposure time of 0.5 to 10 seconds (0045), a hydrogen exposure time of 0.5 to 10 seconds (0057), and purging times of 0.5 to 20 seconds (0025), which overlap the claimed ranges.

Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (2011/0020546) in view of Kil et al. (2009/0263967).  Hamalainen fails to teach the claimed concentration.
Kil teaches of forming iridium layers by atomic layer deposition (0004) in which pure iridium is desired and achieved (0127).  It would have been obvious to make a pure iridium layer in Hamalainen because Kil teaches the desire of obtaining pure iridium layers.

.

Claims 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (2011/0020546) in view of Knisley (2018/0291504).  Hamalainen fails to teach iridium silicide.
Knisley teaches of depositing iridium containing films by atomic layer deposition (0015) in which the iridium containing film can be iridium silicide (0053).  It would have been obvious to deposit iridium silicide in the process of Hamalainen depending on the desired final product because Knisley teaches of depositing iridium containing films such as iridium silicide by atomic layer deposition.
Regarding claim 8, Knisley teaches silane (0053).
Regarding claim 11, Knisley teaches 10 to 10000A (0062).

Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (2011/0020546) and Knisley (2018/0291504) alone of when further taken in view of Okazaki et al. (2004/0072016).  The combination of Hamalainen/Knisley remains silent on the silicon percentage.
It is noted that Hamalainen teaches iridium silicide (0053).  One skilled in the art would reasonably expect that there is some percentage of silicon in said film.  To vary same would have been obvious in the absence of a showing of unexpected results.  Regardless, Okazaki teaches a metal silicide compound having silicon preferably between 20 to 70% (0016).  It would have 

In independent claim 20, the applicant requires a silicon precursor and the iridium silicide to have a specific silicon percentage.  Knisley teaches silane (0053).  With respect to the claimed silicon percentage, it is noted that Hamalainen teaches iridium silicide (0053).  One skilled in the art would reasonably expect that there is some percentage of silicon in said film.  To vary same would have been obvious in the absence of a showing of unexpected results.  Regardless, Okazaki teaches a metal silicide compound having silicon preferably between 20 to 70% (0016).  It would have been obvious to utilize the percentage of Okazaki in the combination with the expectation of success because Okazaki teaches of using a silicon percentage between 20 and 70%.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (2011/0020546) and Knisley (2018/0291504) and further in view of Pfirsch et al. (2015/0179637).  The combination of Hamalainen/Knisley fails to teach a pn-junction.
Pfirsch teaches a semiconductor device (title) in which an iridium silicide layer is used with a pn-junction (0191-0194).  It would have been obvious to utilize an iridium silicide layer with a pn-junction in the combination depending on the desired final product with the expectation of success because Pfirsch teaches of using iridium silicide in a semiconductor device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (2011/0020546) in view of Yutani (6,344,400).  Hamalainen fails to teach iridium hexafluoride.
Yutani teaches of forming a noble metal film using an inorganic noble metal halide such as iridium hexafluoride (col.7 lines 49-61).  It would have been obvious to utilize iridium hexafluoride in Hamalainen with the expectation of success because Yutani teaches of using iridium hexafluoride as a gas source for a vapor process.
 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (2011/0020546) in view of Torres et al. (4,871,691).  Hamalainen fails to teach selective deposition.
Torres teaches selection deposition of refractory metal silicide onto silicon areas (title) in which the silicon surfaces of a wafer is coated with SiO2 (col.2 lines 27-43).  It would have been obvious to use selective deposition of the iridium silicide in Hamalainen depending on the final product with the expectation of success because Torres teaches of selectively forming a silicide.
Regarding claim 18, the applicant requires different rates.  Selective deposition requires two rates for the different surfaces.  To use different rates would have been obvious in the absence of a showing of unexpected results.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/129232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of a temperature requirement and the specific precursor are obvious variants.
Liu teaches a method of depositing an iridium-containing film, the method comprising exposing a substrate surface maintained at a temperature in the range of about -25.degree. C. to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/11/2021